





Exhibit 10.1


SEARS OUTLET STORES, L.L.C.
AND
LIT-ACQUISITIONS, L.L.C.
AGREEMENT OF PURCHASE AND SALE
1980 West Avenue 140th
San Leandro, Alameda County, California


DATED: May 19, 2016


THIS AGREEMENT (this “Agreement”) is made and entered into as of this 19th day
of May, 2016 (the “Contract Date”), by and between SEARS OUTLET STORE, L.L.C., a
Delaware limited liability company (“Seller”), and LIT-ACQUISITIONS, L.L.C., a
Delaware limited liability company (“Purchaser”).
1.SALE.
Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, for the purchase price set forth below and on the terms and
conditions set forth in this Agreement, the Project (as hereinafter defined),
including that certain building (the “Building”), consisting of approximately
306,805 square feet and commonly known as 1980 West Avenue 140th in San Leandro,
Alameda County, California. For purposes of this Agreement, the term, “Project”
shall be deemed to mean, on a collective basis: (a) the parcel(s) of land
described in Exhibit A attached hereto (the “Land”), together with all rights,
easements and interests appurtenant thereto including, but not limited to, any
streets or other public ways adjacent to said Land and any water or mineral
rights owned by, or leased to, Seller; (b) all improvements located on the Land,
including, but not limited to, the Building, and all other on-site structures,
systems, and utilities associated with, and utilized by Seller in the ownership
and operation of the Building (all such improvements being referred to herein as
the “Improvements”); provided, however, that Purchaser acknowledges and agrees
that the Project shall be subject to the Seller Lease (as defined in Section
11(b) of this Agreement); (c) all right, title and interest in and to that
certain Lease dated as of August 29, 2011 (the “Anchor Lease”), by and between
Seller, as successor-in-interest to Sears Roebuck and Co., and Anchor
Distributing, Inc. (the “Tenant”), including any security deposits or prepaid
rents thereunder; and (d) all right, title and interest in and to any intangible
property associated with, and utilized by Seller in the ownership and operation
of the Land or the Improvements, including without limitation any Service
Contracts (as defined in Section 8(g) of this Agreement), to the extent
Purchaser elects to assume the same prior to the expiration of the Inspection
Period, and any licenses, permits, guaranties, warranties, indemnities and
claims.





--------------------------------------------------------------------------------







2.PURCHASE PRICE.
The total purchase price to be paid to Seller by Purchaser for the Project shall
be Twenty-Seven Million Three Hundred Thousand and 00/100 Dollars
($27,300,000.00) (the “Purchase Price”). The Purchase Price shall be paid to
Seller at Closing, plus or minus prorations and other adjustments hereunder, by
federal wire transfer of immediately available funds.
3.CLOSING.
The purchase and sale contemplated herein shall be consummated at a closing
(“Closing”) to take place through an escrow with the Dallas (Texas) offices of
Chicago Title Insurance Company (the “Title Company”), on the basis of a “New
York-style” closing. The Closing shall occur within ten (10) days after the
Approval Date (as hereinafter defined), or at such other time as the parties may
agree upon in writing (the “Closing Date”). Provided that Seller’s closing
documents have been delivered to the closing escrow prior to 11:00 a.m.,
Chicago, Illinois time, on the Closing Date, federally wired “immediately
available” funds and all necessary closing documents executed by Purchaser shall
be in the possession of the Title Company on or before 1:00 p.m., Chicago,
Illinois time, on the Closing Date. The Closing shall be effective as of
11:59:59 p.m. on the Closing Date. Notwithstanding the foregoing, the risk of
loss of all or any portion of the Project shall be borne by Seller up to and
including the actual time of the Closing and wire transfer of the Purchase Price
to Seller, and thereafter by Purchaser.
4.EARNEST MONEY.
(a)Escrowee. On the Contract Date, the parties shall enter into an joint strict
order escrow agreement (the “Escrow Agreement,” the escrow created thereby being
referred to herein as the “Escrow”), designating the Title Company as the
escrowee thereunder (“Escrowee”). The parties hereby authorize their respective
attorneys to execute the Escrow Agreement and to make such amendments thereto as
they shall deem necessary or convenient to close the transaction contemplated
hereby.
(b)Earnest Money Deposit. Within three (3) business days following the Contract
Date, Purchaser shall deposit into the Escrow by wire transfer, in accordance
with the terms of the Escrow Agreement, the sum of Two Million and 00/100
Dollars and 00/100 Dollars ($2,000,000.00) (“Earnest Money”). The Earnest Money
shall be invested by the Escrowee in an interest-bearing account with a
FDIC-insured, national bank.
(c)Application at Closing. At Closing, the Earnest Money shall be delivered to
Seller and credited against the Purchase Price. All interest (if any) earned on
the Earnest Money shall be paid to Purchaser, except in the event of Purchaser’s
breach of its obligations under this Agreement, whereupon the Earnest Money and
all interest earned thereon shall be paid to Seller. All Earnest Money shall be
appropriately dealt with by the Escrowee so as to be delivered to Seller or
Purchaser, as the case may be, as provided herein and as provided in the Escrow
Agreement.
(d)Independent Consideration. Notwithstanding anything in this Agreement to the
contrary, One Hundred and 00/100 Dollars ($100.00) of the Earnest Money shall be
non-refundable in all events, and shall be paid to Seller in the event this
Agreement is terminated for any reason prior to Closing (the “Independent
Consideration”). The Independent Consideration shall be applicable to the
Purchase Price at Closing.
5.SELLER’S DELIVERIES.
Seller shall, promptly after the Contract Date, deliver or make available to
Purchaser the items listed on Exhibit B attached hereto (collectively, the
“Property Documents”), to the extent in Seller’s possession or control. The
Property Documents have been and/or will be delivered or made available to
Purchaser without representation or warranty (express or implied). Except for
those deliveries required by the terms of this Agreement to be made by Seller
subsequent to the Approval Date, Purchaser hereby acknowledges that,





--------------------------------------------------------------------------------





unless Purchaser elects to terminate this Agreement on or prior thereto, as of
the Approval Date Seller shall be deemed to have made available to Purchaser all
of the documents, contracts, information and records (including leases,
operating statements and financial information, if any) that Purchaser deems
necessary and/or appropriate to the transaction(s) contemplated under this
Agreement.
6.INSPECTION PERIOD.
(a)Basic Project Inspection. During the “Inspection Period” (which Inspection
Period is defined to be the forty-five (45) day period from and after the
Contract Date), Purchaser, its agents and representatives shall be entitled to
conduct a “Basic Project Inspection,” which will include the rights to: (i)
enter upon the Land and Improvements, on at least one business day’s notice to
Seller (which notice may be given by telephone or electronic mail to Rohit
Jacobs at the contact information set forth in Section 18 below), to perform
inspections and tests of the Project, (ii) make investigations with regard to
environmental and other legal requirements, and (iii) review the tenant leases
and other contracts affecting the Premises, if any. If Purchaser determines that
the results of any inspection, test, examination or review do not meet
Purchaser’s criteria, in its sole discretion, for the purchase, financing or
operation of the Project in the manner contemplated by Purchaser, then Purchaser
may terminate this Agreement by written notice to Seller (the “Termination
Notice”), with a copy to Escrowee, given not later than the last day of the
Inspection Period (the “Approval Date”). Alternatively, if Purchaser is
satisfied with the results of its review of the Project, Purchaser may elect to
proceed to Closing by written notice to Seller (the “Approval Notice”), with a
copy to Escrowee, given not later than the Approval Date. If Purchaser timely
delivers the Approval Notice to Seller on or prior to the Approval Date,
Purchaser shall be automatically deemed to have forever waived its right to
terminate this Agreement and the Project shall be deemed acceptable to
Purchaser. If, however, Purchaser timely delivers the Termination Notice, or if
Purchaser fails to timely deliver the Approval Notice, this Agreement shall
automatically terminate, the Earnest Money, together with all interest thereon,
shall be returned to Purchaser and neither party shall have any further
liability to the other hereunder, except as provided in Sections 6(c), 17 and 20
below.
(b)Environmental Assessment. During the Inspection Period, Purchaser shall have
the right to employ one or more environmental consultants or other
professional(s) to perform a so-called “Phase I” environmental inspection and
assessment (the “Assessment”) of the Project, and Seller acknowledges and
consents to such Assessment. Seller shall reasonably cooperate with Purchaser
and its environmental consultants (but without third party expense to Seller).
Purchaser shall not have the right to perform a Phase II or any other invasive
testing without Seller’s prior written consent, in Seller’s reasonable
discretion. If requested by Seller, Purchaser shall deliver to Seller copies of
all data and reports documenting the Assessment performed pursuant to this
Agreement.
(c)Purchaser’s Undertaking. Purchaser hereby covenants and agrees that it shall
cause all studies, investigations and inspections (including, but not limited
to, the Basic Project Inspection and Assessment), performed at the Project
pursuant to this Section 6 to be performed in a manner that does not
unreasonably disturb or disrupt Seller’s operations or business at the Project.
Further, in connection with Purchaser’s exercise of its rights under this
Agreement, Purchaser hereby covenants and agrees to repair any damage that
occurs to the Project, at Purchaser’s sole cost and expense, and to return the
Project to substantially the same condition as existed immediately prior to the
execution of this Agreement. Prior to Purchaser entering the Property to conduct
the inspections and tests described above, Purchaser shall cause its agents and
contractors to obtain and maintain the following insurance coverage and shall
deliver to Seller evidence of the following insurance coverage: commercial
general liability insurance from an insurer reasonably acceptable to Seller in
the amount of not less than One Million and No/100 Dollars ($1,000,000.00) per
occurrence, Two Million and No/100 Dollars ($2,000,000.00) general aggregate,
for personal injury and property damage per occurrence, such policy to name
Seller as an additional insured party, which insurance shall provide coverage
against any claim for personal liability or property damage caused by Purchaser
or its agents, employees or contractors in connection with such inspections and
tests. Purchaser hereby





--------------------------------------------------------------------------------





indemnifies, protects, defends and holds Seller harmless from and against any
and all losses, damages, claims, causes of action, judgments, damages, costs and
expenses that Seller suffers or incurs as a result of any damage caused at, to,
in, or at the Project as a result of (i) any injury to persons or property
damage caused by or resulting from the Basic Project Inspection, the Assessment
or any other inspections, tests and/or assessments conducted by Purchaser, its
agents, representatives or environmental consultants, or (ii) construction liens
filed or asserted in connection with the Basic Project Inspection, the
Assessment or any other inspections, tests and/or assessments conducted by
Purchaser, its agents, representatives or environmental consultants; provided,
however, that in no event shall Purchaser’s indemnification obligations
hereunder be applicable to any loss, damage, claim, cause of action, judgment,
damage, cost or expense incurred in connection with or arising from or out of
(x) the acts or omissions of Seller or its partners, shareholders, officers,
members, directors, agents or employees, or (y) any pre-existing condition at
the Project, except to the extent the Basic Project Inspection, the Assessment
or any other inspections, tests and/or assessments conducted by Purchaser, its
agents, representatives or environmental consultants exacerbate such
pre-existing conditions. Purchaser’s undertakings pursuant to this Section 6(c)
shall indefinitely survive the Closing or termination of this Agreement.
(d)Confidentiality. Each party agrees to maintain in confidence, the information
contained in this Agreement or pertaining to the sale contemplated hereby and
the information and data furnished or made available by Seller to Purchaser, its
agents and representatives in connection with Purchaser’s investigation of the
Project and the transactions contemplated by the Agreement; provided, however,
that each party, its agents and representatives may disclose such information
and data (a) to such party’s accountants, attorneys, prospective lenders,
investment bankers, underwriters, ratings agencies, partners, consultants and
other advisors in connection with the transactions contemplated by this
Agreement (collectively, the “Representatives”) to the extent that such
Representatives reasonably need to know such information and data in order to
assist, and perform services on behalf of, Seller or Purchaser; (b) to the
extent required by any applicable statute, law, regulation or governmental
authority; and (c) in connection with any litigation that may arise between the
parties in connection with the transactions contemplated by this Agreement.
Notwithstanding the foregoing restriction, the parties acknowledge that Seller
will be filing an 8-K disclosing the Agreement upon its execution. Additionally,
unless otherwise required by applicable law, neither Purchaser nor Seller shall
issue a press release or otherwise make any disclosure to the media, whether
before or after Closing, related to the existence or terms of this Agreement or
the transactions contemplated hereby without the prior written consent of the
other party, which prohibition shall survive Closing or the earlier termination
of this Agreement.
7.TITLE AND SURVEY MATTERS.
(a)Conveyance of Title. At Closing, Seller agrees to deliver to Purchaser a
grant deed (the “Deed”), in recordable form reasonably acceptable to Seller,
Purchaser and the Title Company, conveying the Project to Purchaser, warranting
only that neither Seller nor any person or entity claiming by, through or under
Seller has sold or encumbered the Project during Seller’s period of ownership,
and subject to the following items (the “Permitted Exceptions”): (1) taxes not
yet due and payable; (2) those matters that may be specifically approved, in
writing, by Purchaser or deemed accepted by Purchaser pursuant to subsection (d)
of this Section 7; (3) the rights of Seller under the Seller Lease (as defined
in Section 11(b) of this Agreement); and (4) matters arising out of any act of
Purchaser or its agents, employees or representatives.
(b)Title Commitment. As soon as practicable after the Contract Date, Purchaser
shall obtain and deliver to Seller a commitment, issued by the Title Company,
for an ALTA owner’s title insurance policy (the “Title Policy”), in the full
amount of the Purchase Price, showing fee simple title to the Project in Seller,
together with copies of all recorded documents evidencing title exceptions
raised in “Schedule B” of such title commitment.
(c)Survey. Within thirty (30) days following the Contract Date, Purchaser shall
have the right to obtain an updated survey, certified by the surveyor as having
been prepared in accordance with the





--------------------------------------------------------------------------------





most currently available minimum detail and classification requirements of
ALTA/ACSM (the “Updated Survey”). The cost of any Updated Survey shall be paid
by Purchaser. The Updated Survey will be provided to Seller.
(d)Defects and Cure. The items described in subsection (b) and (c) of this
Section 7 are collectively referred to as “Title Evidence;” provided, however,
if Purchaser does not obtain the Updated Survey within thirty (30) days
following the Contract Date, then the “Title Evidence” shall not include the
Updated Survey. If the Title Evidence discloses any matters to which Purchaser
shall object (the “Defects”), Purchaser shall notify Seller thereof (the “Defect
Notice”), in writing, within ten (10) days following the receipt by Purchaser of
the Title Evidence and thereafter Seller shall have the right (but not the
obligation) to cure and remove, or obtain title insurance for, such Defects
prior to Closing. Within ten (10) business days after Seller’s receipt of the
Defect Notice, Seller shall notify Purchaser (“Seller’s Response Notice”) as to
those Defect(s), if any, that Seller shall attempt to cure or obtain title
insurance for prior to Closing, if any. If Seller fails to deliver such Seller’s
Response Notice to Purchaser within ten (10) days, Seller shall be deemed to
have notified Purchaser that Seller shall not attempt to cure or obtain title
insurance for any Defect(s) raised in the Defect Notice. If Seller notifies
Purchaser (or is deemed to notify Purchaser) that it will not attempt to cure or
obtain title insurance for any or all Defect(s), then Purchaser may (1)
terminate this Agreement by written notice to Seller given within five (5) days
after Purchaser receives (or is deemed to receive) Seller’s Response Notice, but
in no event later than the Approval Date, in which event the Earnest Money,
together with all interest earned thereon, shall be returned to Purchaser and
neither party shall have any further liability to the other hereunder, except as
provided in Sections 6(c), 17 and 20 below; or (2) proceed to close with no
reduction in or offset against the Purchase Price, and thereafter Purchaser
shall be deemed to have accepted such Defect(s) as Permitted Exceptions, and
Purchaser shall be deemed to automatically and forever waive any and all claims
and liabilities against Seller with respect to such Defect(s). To the extent
that Purchaser fails to timely and properly notify Seller (pursuant to this
Section 7) of any such Defect(s), Purchaser shall be deemed to have accepted the
same and to automatically and forever waive its right to terminate this
Agreement pursuant to this Section 7(d) and such Defect(s) shall be deemed
Permitted Exceptions for all purposes hereunder. Notwithstanding the foregoing,
in no event shall any mortgages, deeds of trust or other monetary liens
encumbering the Project, each created by, through or under Seller, other than
inchoate liens for non-delinquent taxes (“Monetary Liens”), constitute Permitted
Exceptions, regardless of whether or not Purchaser delivers a Defect Notice with
respect thereto, and Seller shall be obligated to cure any such Monetary Liens
at or prior to Closing (with Seller being permitted to apply the Purchase Price
at Closing in order to effect such cure). Further notwithstanding the foregoing,
in the event any new Defects are disclosed by any updated Title Evidence first
received by Purchaser after the Approval Date, Purchaser shall have the right to
send a Defect Notice with respect thereto, and the procedures of this Section
7(d) shall otherwise apply, except that (x) Purchaser must deliver the Defect
Notice (if at all) within two (2) business days after receipt of the applicable
updated Title Evidence, (y) Seller must send the Seller’s Response Notice (if at
all) within two (2) business days after receipt of the applicable Defect Notice,
and (z) Purchaser must terminate this Agreement (if at all) within one (1)
business day after receipt of the applicable Seller’s Response Notice, but in no
event later than the Closing Date.
8.SELLER’S REPRESENTATIONS.
Effective as of the execution of this Agreement, Seller represents, warrants and
covenants to Purchaser as follows, which representations, warranties and
covenants shall survive the Closing for nine (9) months, and shall be true and
correct in all material respects as of Closing as a condition to the obligations
of Purchaser to consummate the Closing hereunder:
(a)Authority. Seller is a limited liability company duly formed, validly
existing and in good standing in the State of Delaware, and is qualified to do
business in the State of California. The execution and delivery of this
Agreement by Seller, and the performance of this Agreement by Seller, have been
duly authorized by Seller, and this Agreement is binding on Seller and is
enforceable





--------------------------------------------------------------------------------





against Seller in accordance with its terms. No consent of any creditor,
investor, judicial or administrative body, governmental authority, or other
governmental body or agency, or other party to such execution, delivery and
performance by Seller is required.
(b)Litigation. Seller has not received any written notice of any pending or, to
Seller’s knowledge, threatened judicial, municipal or administrative proceedings
materially affecting the Project, or in which Seller is a party to by reason of
Seller’s ownership of all or any part of the Project.
(c)Leases. There are no leases or other agreements to occupy all or any portion
of the Project, except the Anchor Lease and the Seller Lease (as defined in
Section 11(b) of this Agreement) to be entered into at Closing. Seller shall not
enter into any new leases for the Project prior to the Closing, or renew,
otherwise modify or terminate any existing leases, without the prior written
consent of Purchaser to such new, renewed, modified or terminated leases, which
consent may be given or withheld in Purchaser’s sole and absolute discretion.
(d)United States Person. Seller is a “United States Person” within the meaning
of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended, and
shall execute and deliver an “Entity Transferor” certification at Closing.
(e)Condemnation. Seller has no actual knowledge of a pending condemnation or
other governmental taking proceedings affecting all or any part of the Project.
(f)1031 Exchange. Seller recognizes and understands that this transaction may be
part of a contemplated “like kind” exchange for Purchaser under §1031 of the
Internal Revenue Code (the “Purchaser’s Exchange”). As such, Seller agrees to
cooperate with Purchaser in effectuating the Purchaser’s Exchange, which
cooperation may include the execution of documents, and the taking of other
reasonable action, as is reasonably necessary, in the opinion of Purchaser, to
accomplish the Purchaser’s Exchange; provided, however that Seller shall not be
required to assume any additional third party expense or liability in connection
with, or as part of its cooperation with, the Purchaser’s Exchange, nor shall
Seller be required to extend the Closing for the purposes of accommodating the
Purchaser’s Exchange. The covenant contained in this Section 8(f) shall survive
the Closing and shall not be merged into any instrument of conveyance delivered
at Closing.
(g)Service Contracts. Attached hereto as Exhibit C is a complete list of the
service, maintenance, and operations contracts with respect to the Project (the
“Service Contracts”). Seller shall not enter into any new Service Contracts for
the Project prior to the Closing, or renew any existing Service Contracts,
without the prior written consent of Purchaser to such new or renewed Service
Contract, which consent shall not be unreasonably withheld.
(h)Compliance with Laws. Seller has not received written notice that the Project
violates any laws or legal requirements (including zoning ordinances) applicable
thereto, other than violations that have been cured prior to the Contract Date.
(i)No Conflict. To Seller’s knowledge, the execution and delivery of, and
consummation of the transactions contemplated by this Agreement is not
prohibited by, and will not conflict with, constitute grounds for termination
of, or result in the breach of any of the agreements or instruments to which
Seller is now party or by which it is bound, or to Seller’s knowledge, any
order, rule or regulation of any court or other governmental agency or official.
(j)Prohibited Persons and Transactions. Seller is currently in compliance with
and shall at all times during the term of this Agreement (including any
extension hereof) remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated Nationals and Blocked Persons List)
and any statute, executive order (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.
(k)No Marketing. Seller shall not market the Project, or any portion thereof,
for sale during the pendency of this Agreement.





--------------------------------------------------------------------------------





All references in this Agreement to “Seller’s knowledge,” “Seller’s actual
knowledge” or words of similar import shall refer only to the actual knowledge
of Rohit Jacob, without any duty of investigation or inquiry, and,
notwithstanding any fact or circumstance to the contrary, shall not be construed
to refer to the knowledge of any other person or entity.
No claim for a breach of any representation, warranty or covenant of the Seller
shall be actionable or payable unless (a) the breach in question results from,
or is based on, a condition, state of facts or other matter which was not
disclosed to, or known by, Purchaser prior to Closing, (b) the valid claims for
all such breaches collectively aggregate more than Seventy-Five Thousand and
No/100 Dollars ($75,000.00), in which event the full amount of such claims shall
be actionable, subject however, to the Cap (as hereinafter defined), and (c)
written notice containing a description of the specific nature of such breach
shall have been delivered by Purchaser to Seller prior to the expiration of said
nine month survival period, and an action with respect to such breach(es) shall
have been commenced by Purchaser against Seller within sixty (60) days after the
expiration of the survival period provided for above in this Section 8.
Notwithstanding anything contained herein to the contrary, the maximum amount
that Purchaser shall be entitled to collect from Seller in connection with all
suits, litigation or administrative proceedings resulting from all breaches by
Seller of any representation or warranty of Seller and any indemnification
obligation of Seller to Purchaser shall in no event exceed Seven Hundred Fifty
Thousand Dollars ($750,000.00) in the aggregate (the “Cap”). If, prior to
Closing, Seller discloses to Purchaser, or Purchaser discovers or has knowledge
of, any misrepresentation of, or inaccuracy with respect to, any of the
representations, warranties or covenants from Seller, then such representations,
warranties, and covenants shall be deemed modified to reflect such matters and
Seller shall have no liability for such matters, but in such event Purchaser may
either (i) upon written notice to Seller delivered on or prior to the Closing,
terminate this Agreement, whereupon the Earnest Money shall be returned to
Purchaser and neither party shall have any further rights or obligations
hereunder except as expressly provided herein or (ii) close the transaction
contemplated hereunder notwithstanding such misrepresentations or inaccuracies,
thereby waiving any and all claims for the breach of the applicable
representation, warranty or covenant. If Purchaser fails to timely deliver the
written notice described in subclause (i) in the previous sentence, then
Purchaser shall be deemed to have elected to proceed under subclause (ii) in the
previous sentence. Purchaser shall be deemed to have knowledge of any
information contained in any reports disclosed (in writing) to or obtained by
Purchaser relating to all or any portion of the Property. The provisions of this
Section 8 shall survive the Closing of this Agreement.
9.PURCHASER’S COVENANTS AND REPRESENTATIONS.
Effective as of the execution of this Agreement, Purchaser hereby represents,
warrants and covenants with Seller as follows, which representations, warranties
and covenants shall survive the Closing for nine (9) months, and shall be true
and correct in all material respects as of Closing as a condition to Seller’s
obligations to consummate the Closing hereunder:
(a)1031 Exchange. Purchaser recognizes and understands that this transaction may
be part of a contemplated “like kind” exchange for Seller under §1031 of the
Internal Revenue Code (the “Seller’s Exchange”). As such, Purchaser agrees to
cooperate with Seller in effectuating the Seller’s Exchange, which cooperation
may include the execution of documents, and the taking of other reasonable
action, as is reasonably necessary, in the opinion of Seller, to accomplish the
Seller’s Exchange; provided, however that Purchaser shall not be required to
assume any additional third party expense or liability in connection with, or as
part of its cooperation with, the Seller’s Exchange, nor shall Purchaser be
required to extend the Closing for the purposes of accommodating the Seller’s
Exchange. The covenant contained in this Section 9(a) shall survive the Closing
and shall not be merged into any instrument of conveyance delivered at Closing.





--------------------------------------------------------------------------------





(b)Authority. The execution and delivery of this Agreement by Purchaser, and the
performance of this Agreement by Purchaser, have been duly authorized by
Purchaser, and this Agreement is binding on Purchaser and enforceable against
Purchaser in accordance with its terms. No consent of any creditor, investor,
judicial or administrative body, governmental authority, or other governmental
body or agency, or other party to such execution, delivery and performance by
Purchaser is required.
(c)No Conflict. To Purchaser’s knowledge, the execution and delivery of, and
consummation of the transactions contemplated by this Agreement is not
prohibited by, and will not conflict with, constitute grounds for termination
of, or result in the breach of any of the agreements or instruments to which
Purchaser is now party or by which it is bound, or to Purchaser’s knowledge, any
order, rule or regulation of any court or other governmental agency or official.
(d)Prohibited Persons and Transactions. Purchaser is currently in compliance
with and shall at all times during the term of this Agreement (including any
extension hereof) remain in compliance with the regulations of the OFAC of the
Department of the Treasury (including those named on OFAC’s Specially Designated
Nationals and Blocked Persons List) and any statute, executive order (including
the September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.
10.PROJECT SOLD “AS IS”.
(a)Except as is otherwise expressly provided in this Agreement or in the
documents and instruments executed and delivered by Seller at Closing (the
“Closing Documents”), Seller hereby specifically disclaims any warranty (oral or
written) concerning (i) the nature and condition of the Project and the
suitability thereof for any and all activities and uses that Purchaser may elect
to conduct thereon, (ii) the manner, construction, condition and state of repair
or lack of repair of any improvements located thereon, (iii) the nature and
extent of any right-of-way, lien, encumbrance, license, reservation, condition
or otherwise, (iv) the compliance of the Project or its operation with any laws,
rules, ordinances, or regulations of any government or other body, it being
specifically understood that Purchaser shall have full opportunity, during the
Inspection Period, to determine for itself the condition of the Project; and (v)
any other matter whatsoever except as expressly set forth in this Agreement or
in the Closing Documents. Except as is otherwise expressly provided in this
Agreement or in the Closing Documents, the sale of the Project as provided for
herein is made on a strictly “AS IS” “WHERE IS” basis as of the Closing Date.
Purchaser expressly acknowledges that, in consideration of the agreements of
Seller herein, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED,
OR ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO, ANY
WARRANTY OF QUANTITY, QUALITY, CONDITION, HABITABILITY, MERCHANTABILITY,
SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROJECT, ANY IMPROVEMENTS
LOCATED THEREON OR ANY SOIL CONDITIONS RELATED THERETO.
(b)PURCHASER SPECIFICALLY ACKNOWLEDGES THAT PURCHASER IS NOT RELYING ON (AND
SELLER HEREBY DISCLAIMS AND RENOUNCES) ANY REPRESENTATIONS OR WARRANTIES MADE BY
OR ON BEHALF OF SELLER OF ANY KIND OR NATURE WHATSOEVER, EXCEPT AS IS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS. FURTHER,
EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS, WARRANTIES, AND INDEMNITIES SET
FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS, BY CONSUMMATING THE CLOSING,
PURCHASER, FOR PURCHASER AND PURCHASER’S SUCCESSORS AND ASSIGNS, SHALL BE DEEMED
TO HAVE RELEASED (AND SHALL RELEASE) SELLER FROM AND SHALL BE DEEMED TO HAVE
WAIVED (AND SHALL WAIVE) ANY AND ALL CLAIMS AND LIABILITIES AGAINST SELLER FOR,
RELATED TO, OR IN CONNECTION WITH, ANY ENVIRONMENTAL CONDITION AT THE PROJECT
(OR THE PRESENCE OF ANY MATTER OR SUBSTANCE RELATING TO THE ENVIRONMENTAL
CONDITION OF THE PROJECT), INCLUDING, BUT NOT LIMITED TO, CLAIMS AND/OR
LIABILITIES RELATING TO (IN ANY MANNER





--------------------------------------------------------------------------------





WHATSOEVER) ANY HAZARDOUS, TOXIC OR DANGEROUS MATERIALS OR SUBSTANCES LOCATED
IN, AT, ABOUT OR UNDER THE PROJECT, OR FOR ANY AND ALL CLAIMS OR CAUSES OF
ACTION (ACTUAL OR THREATENED) BASED UPON, IN CONNECTION WITH OR ARISING OUT OF
CERCLA (THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT
OF 1980, 42 U.S.C. ‘9601 ET SEQ., AS AMENDED BY THE SUPERFUND AMENDMENT AND
REAUTHORIZATION ACT OF 1986, AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME),
THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976, 42 U.S.C. ‘6901 ET SEQ., OR
ANY OTHER CLAIM OR CAUSE OF ACTION (INCLUDING ANY FEDERAL OR STATE BASED
STATUTORY, REGULATORY OR COMMON LAW CAUSE OF ACTION) RELATED TO ENVIRONMENTAL
MATTERS OR LIABILITY WITH RESPECT TO OR AFFECTING THE PROJECT.
(c)Seller and Purchaser acknowledge and agree that the provisions contained in
this Section 10 were a material factor in Seller’s acceptance of the Purchase
Price and that Seller was unwilling to sell the Project to Purchaser unless
Seller was released as expressly set forth above.






_________________
Purchaser’s Initials
11.CLOSING DELIVERIES.
At Closing (or such other times as may be specified below), Seller and/or
Purchaser, as appropriate, shall deliver or cause to be delivered the following:
(a)Deed. The Deed, executed by Seller, in recordable form reasonably acceptable
to Seller, Purchaser and the Title Company, conveying the Project to Purchaser,
warranting only that neither Seller nor any person or entity claiming by,
through or under Seller has sold or encumbered the Project during Seller’s
period of ownership, subject to the Permitted Exceptions.
(b)Seller Lease. On or before the expiration of the Inspection Period,
Purchaser, as landlord, and Seller or its assignee or designee, as tenant,
acknowledge and agree to use commercially reasonably efforts to agree to a form
of lease for a portion of the Building consisting of approximately 34,458 square
feet (the “Seller Lease”), which Seller Lease shall be entered into by Purchaser
and Seller (or its assignee or designee) at Closing. If Seller and Purchaser,
notwithstanding their commercially reasonable efforts, fail to agree upon the
final terms of the Seller Lease during the Inspection Period, then this
Agreement shall automatically terminate, in which event the Earnest Money,
together with all interest earned thereon, shall be returned to Purchaser and
neither party shall have any further liability to the other hereunder, except as
provided in Sections 6(c), 17 and 20 below The Seller Lease shall include the
following terms and conditions: (i) the Seller Lease shall be for a term of five
(5) years from and after the Closing Date (the “Seller Lease Term”); (ii) during
the Seller Lease Term, Seller shall pay rent to Landlord equal to $21,708 per
month NNN, with 3% annual increases; (iii) Seller shall have the right to extend
the Seller Lease Term for one (1) additional period of five (5) years (an
“Extension”) at fair market rental rates, which shall be effective upon Seller
giving one hundred eighty (180) days written notice to Purchaser prior to the
expiration of the Seller Lease Term or the then applicable Extension; (iv) a
shorter lease through December 31, 2016, terminable on 30-days’ prior written
notice at any time, for only the warehouse portion of the Building, which shall
be on the same terms as the remainder of the Seller Lease except the rental rate
for the warehouse portion of the Building will be: (x) $0.30 psf per month
(gross) from the commencement of the Seller Lease through October 31, 2016, (y)
$0.45 psf per month (gross) from November 1, 2016 through November 30, 2016, and
(z) $0.60 psf per month (gross) from December 1, 2016 through December 31, 2016;
(v) other commercially reasonable terms and conditions as mutually agreed to by
Seller and Purchaser; and (vi) subject in each instance to applicable legal
requirements, Landlord to complete the following tenant improvements





--------------------------------------------------------------------------------





as Landlord’s sole cost and expense, which tenant improvements shall be further
defined and clarified as part of Purchaser’s and Seller’s commercially
reasonable negotiations during the Inspection Period:
            A. Within the earlier of (i) one year following Closing and (ii)
thirty (30) days following completion of the roof repairs Purchase intends to
complete following the Closing, demise the new retail premises and construct new
restrooms within the new retail premises; provided, however, pending the
demising and completion of the work within the new premises, Seller shall be
entitled to occupy the full existing retail space without additional charge;
B. Within one hundred eighty (180) days following the Closing, (i) demolition
and removal of the concrete structure in front of the retail portion of the
Building (adjacent to the rail spur); (ii) removal of fencing for conversion to
Tenant parking; and (iii) construction of new docks as reasonably determined by
Tenant as necessary for Tenant’s operations; provided, however, at all times
during the Lease not less than sixty (60) parking spaces shall be made available
for use by Seller and its invitees.
C. In connection with, and at the time of, demising the new retail premises,
completion of new façade and signage at the entrance to the new retail premises,
with signage to be provided by Seller.
D. Within one hundred eighty (180) days following the Closing, install new
monument sign with Tenant in top panel space, per agreed upon specifications and
municipal requirements.
(c)Assignment of Intangible Property. An assignment of the intangible property
(including all Service Contracts that Purchaser has elected to assume prior to
the expiration of the Inspection Period), in a form reasonably acceptable to
Seller and Purchaser, with (i) the agreement of Seller, as assignor, to
indemnify, defend and hold Purchaser, as assignee, harmless from and against any
and all claims, damages, costs, and expenses (including, but not limited to,
reasonable attorneys’ fees) arising from unperformed obligations of Seller under
the applicable Service Contracts required to have been performed prior to
Closing and (ii) the agreement of Purchaser to indemnify, defend and hold Seller
harmless from and against any and all claims, damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees) arising from
liabilities and obligations of Purchaser under the applicable Service Contracts
first accruing or required to be performed after the Closing.
(d)Assignment of Anchor Lease. An assignment of the Anchor Lease, in a form
reasonably acceptable to Seller and Purchaser, with (i) the agreement of Seller,
as assignor, to indemnify, defend and hold Purchaser, as assignee, harmless from
and against any and all claims, damages, costs, and expenses (including, but not
limited to, reasonable attorneys’ fees) arising from unperformed obligations of
Seller under the Anchor Lease required to have been performed prior to Closing
and (ii) the agreement of Purchaser to indemnify, defend and hold Seller
harmless from and against any and all claims, damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees) arising from
liabilities and obligations of Purchaser under the Anchor Lease first accruing
or required to be performed after the Closing.
(e)Notice to Tenant. Notice to Tenant under the Anchor Lease, notifying them of
the sale of the Property and directing them to pay all future rent as Purchaser
may direct.
(f)Estoppel Certificate. The Estoppel Certificate (as defined in Section 22
below).
(g)Keys. Keys to all locks located in the Project.
(h)Affidavit of Title. An Affidavit of Title executed by Seller, in a form
reasonably acceptable to Seller and the Title Company.
(i)Title Policy. The Title Policy (or a “marked-up” commitment therefor,
unconditionally binding the Title Company to issue the Title Policy) issued by
the Title Company, dated as of the date of the recordation of the Deed in the
amount of the Purchase Price.
(j)Closing Statement. A closing statement conforming to the proration and other
relevant provisions of this Agreement.
(k)Entity Transfer Certificate. Entity Transfer Certification confirming that
Seller is a “United States Person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.
12.PRORATIONS AND ADJUSTMENTS.





--------------------------------------------------------------------------------





The following shall be prorated and adjusted between Seller and Purchaser as of
the Closing Date, except as otherwise specified:
(a)The amount of all security and other tenant deposits, and interest due
thereon, if any, shall be credited to Purchaser.
(b)Purchaser and Seller shall divide the cost of any earnest money and closing
escrows hereunder equally between them (except for any escrow established solely
to accommodate Purchaser’s lender, if any, and for any incremental cost of such
lender’s participation in any escrow established by the parties).
(c)To the extent not paid by Tenant under the Anchor Lease or Seller under the
Seller Lease, water, electricity, sewer, gas, telephone and other utility
charges based, to the extent practicable, on final meter readings and final
invoices.
(d)Amounts paid or payable under the Service Contracts being assumed by
Purchaser, if any, shall be prorated.
(e)To the extent not paid by Tenant under the Anchor Lease or Seller under the
Seller Lease, all general real estate, personal property and ad valorem taxes
for the current year applicable to the Project shall be prorated in accordance
with local custom; provided that, if the tax bill for the tax year in which the
Closing occurs has not been received as of the Closing Date, the tax amounts to
be prorated at Closing shall be assumed to equal 102% of taxes for the
immediately preceding tax year.
(f)To the extent not paid by Tenant under the Anchor Lease or Seller under the
Seller Lease, all assessments, general or special, shall be prorated as of the
Closing Date, with Seller being responsible for any installments of assessments
which are due prior to the Closing Date and Purchaser being responsible for any
installments of assessments which are due on or after the Closing Date.
(g)Purchaser will receive a credit at Closing for the prorated amount of all
base or fixed rent payable pursuant to the Anchor Lease and all Additional Rents
(collectively, “Rent”) previously paid to, or collected by, Seller and
attributable to any period following the Closing Date. Rents are “Delinquent”
when they were due prior to the Closing Date, and payment thereof has not been
made on or before the Closing Date. Delinquent Rent shall not be prorated at
Closing. All Rent collected by Purchaser or Seller from each tenant from and
after Closing will be applied as follows: (i) first, to Rent owed for the month
in which the Closing Date occurs (the “Closing Month”), which Rent shall be
prorated and apportioned between Purchaser and Seller in accordance with this
Section 12(g) in the same manner in which such Rent would have been prorated and
apportioned had it been collected prior to Closing, (ii) second, to any accrued
Rents owing to Purchaser, and (iii) third, to Delinquent Rents owing to Seller
for the period prior to Closing. Any Rent collected by Purchaser and due Seller
will be promptly remitted to Seller. Any Rent collected by Seller and due
Purchaser shall be promptly remitted to Purchaser. Purchaser shall use
reasonable efforts to collect Delinquent Rents owed to Seller in the ordinary
course of its business for a period of six (6) months from and after Closing;
provided, however, that Seller shall not have, and at Closing shall be deemed to
have waived, any right to pursue the Tenant under the Anchor Lease for any Rent
and other sums due Seller for period attributable to Seller’s ownership of the
Project. “Additional Rents” shall mean any and all amounts due from Tenant for
operating expenses, common area maintenance charges, taxes, shared utility
charges, management fees, insurance costs, other comparable expenses and
pass-through charges and any other tenant charges that are paid by Tenant to
Seller, as landlord, as opposed to charges (e.g. utility) that Tenant pays
directly to third parties. The provisions of this Section 12(g) shall survive
the Closing and the delivery of any conveyance documentation.
(h)Such other items that are customarily prorated in transactions of this nature
shall be ratably prorated.
Any and all prorations made pursuant to this Agreement on the Closing Date shall
be deemed final.





--------------------------------------------------------------------------------





13.CLOSING EXPENSES.
Seller shall only pay for: (i) subject to Section 12(a) hereof, one-half of the
cost of any escrows hereunder, (ii) the cost of the premium for the base Title
Policy; (iii) any local, county, or state transfer taxes payable upon or in
connection with the recording of the Deed. Purchaser will pay for (i) subject to
Section 12(a) hereof, one-half of any escrow costs hereunder, (ii) the cost of
recording the Deed, (iii) the cost of any “extended form coverage,” (iv) the
cost of any endorsements to the Title Policy, and (v) the cost of Updated
Survey. Each party will be responsible for paying its own attorneys’ fees.
14.DESTRUCTION, LOSS OR DIMINUTION OF PROJECT.
If, prior to Closing, all or any portion of the Project is damaged by fire or
other natural casualty (collectively “Damage”), or is taken or made subject to
condemnation, eminent domain or other governmental acquisition proceedings
(collectively “Eminent Domain”), then:
(a)If the aggregate cost of repair or replacement or the value of the Damage or
Eminent Domain (collectively, “Repair and/or Replacement”) is Five Hundred
Thousand and 00/100 Dollars ($500,000.00) or less, in the opinion of Purchaser’s
and Seller’s respective engineering consultants, Purchaser shall close and take
the Project as diminished by such events with an assignment by Seller of any
casualty insurance or condemnation proceeds and the payment by Seller to
Purchaser of any applicable deductible amounts.
(b)If the aggregate cost of Repair and/or Replacement is greater than Five
Hundred Thousand and 00/100 Dollars ($500,000.00), in the opinion of Purchaser’s
and Seller’s respective engineering consultants, then Purchaser, at its sole
option, may elect either to (i) terminate this Agreement by written notice to
Seller and receive an immediate return of the Earnest Money, together with all
interest earned thereon, and neither party shall have any further liability to
the other hereunder, except as provided in Sections 6(c), 17 and 20 below; or
(ii) proceed to close and take the Project as diminished by such events;
together with an assignment of the proceeds of Seller’s casualty insurance for
all Damage (or condemnation awards for any Eminent Domain) and the payment by
Seller to Purchaser of any applicable deductible amounts.
(c)In the event of a dispute between Seller and Purchaser with respect to the
cost of Repair and/or Replacement with respect to the matters set forth in this
Section 14, an engineer designated by Seller and an engineer designated by
Purchaser shall select an independent engineer licensed to practice in the
jurisdiction where the Project is located who shall resolve such dispute. All
fees, costs and expenses of such third engineer so selected shall be shared
equally by Purchaser and Seller.
15.DEFAULT.
(a)Default by Seller. If Seller shall have failed (prior to a material default
by Purchaser hereunder) to perform any of the covenants and agreements contained
herein to be performed by Seller within the time for performance as specified
herein (including Seller’s obligation to close), Purchaser may either (i)
terminate Purchaser’s obligations under this Agreement by written notice to
Seller with a copy to Escrowee, in which event the Earnest Money, together with
all interest earned thereon, shall be returned to Purchaser; or (ii) Purchaser
may file an action for specific performance of this Agreement. Purchaser shall
have no other remedy for any pre-Closing default by Seller, including any right
to damages.
(b)Default by Purchaser. In the event Purchaser defaults in its obligations to
perform any of the covenants and agreements contained herein to be performed by
Purchaser within the time for performance as specified herein (including
Purchaser’s obligation to close), then Seller shall cause the Escrowee to
deliver the Earnest Money, together with all interest earned thereon, to Seller,
and Seller shall have no other remedy for any pre-Closing default by Purchaser,
including any right to damages. PURCHASER AND SELLER ACKNOWLEDGE AND AGREE THAT
(i) THE AMOUNT OF THE EARNEST MONEY IS A REASONABLE ESTIMATE OF AND BEARS A
REASONABLE RELATIONSHIP TO THE DAMAGES THAT WOULD BE SUFFERED AND COSTS INCURRED
BY SELLER AS A RESULT OF HAVING WITHDRAWN THE PROJECT FROM SALE AND THE FAILURE





--------------------------------------------------------------------------------





OF CLOSING TO HAVE OCCURRED DUE TO DEFAULT OF PURCHASER UNDER THIS AGREEMENT;
(ii) THE ACTUAL DAMAGES SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT OF
SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE TO A DEFAULT OF PURCHASER UNDER THIS
AGREEMENT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE; (iii)
PURCHASER SEEKS TO LIMIT ITS LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF THE
EARNEST MONEY IN THE EVENT THIS AGREEMENT IS TERMINATED AND THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE TO A DEFAULT OF PURCHASER
UNDER THIS AGREEMENT; AND (iv) THE AMOUNT OF THE EARNEST MONEY SHALL BE AND
CONSTITUTE VALID LIQUIDATED DAMAGES.




____________________                    ____________________
Purchaser’s Initials                        Seller’s Initials
16.SUCCESSORS AND ASSIGNS.
Neither party shall assign this Agreement without the prior written consent of
the other, except that (a) Seller may assign its interest in and obligations
under this Agreement to a so-called “Qualified Intermediary” in order to
accomplish the Exchange, and (b) Purchaser may assign its interest in and
obligations under this Agreement to any entity controlling, controlled by, or
under common control with Purchaser, so long as Purchaser notifies Seller of the
assignment at least five (5) business days prior to Closing; provided that no
such assignment by Purchaser shall relieve Purchaser of its obligations and
liabilities under this Agreement.
17.LITIGATION.
In the event of litigation between the parties with respect to the Project, this
Agreement, the Escrow Agreement, the performance of their respective obligations
hereunder or the effect of a termination under this Agreement or the Escrow
Agreement, the losing party shall pay all costs and expenses incurred by the
prevailing party in connection with such litigation, including, but not limited
to, reasonable attorneys’ fees of counsel selected by the prevailing party.
Notwithstanding any provision of this Agreement to the contrary, the obligations
of the parties under this Section 17 shall survive termination of this
Agreement.
18.NOTICES.
Any notice, demand or request which may be permitted, required or desired to be
given in connection therewith shall be given in writing and directed to Seller
and Purchaser as follows:





--------------------------------------------------------------------------------





Seller:
Sears Outlet Store, L.L.C.
5500 Trillium Blvd., Suite 501
Hoffman Estates, Illinois 60192
Attn: Mr. Rohit Jacob
Telephone: 847-286-1146
Email: rohit.jacob@shos.com


With a copy to:


Sears Outlet Store, L.L.C.
5500 Trillium Blvd., Suite 501
Hoffman Estates, Illinois 60192
Attn:General Counsel
Email: _____________________
With a copy to
its attorneys:
Dykema Gossett PLLC
39577 Woodward Avenue, Suite 300
Bloomfield Hills, Michigan 48304
Attn:Kyle R. Hauberg, Esq.
Telephone: 248-203-0871
Email: khauberg@dykema.com
Purchaser:
LIT-Acquisitions, L.L.C.
c/o Clarion Partners, LLC
1717 McKinney Avenue, Suite 1900
Dallas, Texas 75202
Attention:Dayton Conklin
Telephone: 214-775-7681
Email: dayton.conklin@clarionpartners.com
With a copy to
its attorneys:
Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention:Russell W. Oshman, Esq.
Telephone: 214-220-7903
Email: roshman@velaw.com



Notices shall be deemed properly delivered and received when and if either (i)
personally delivered; (ii) one (1) business day after deposit with Federal
Express or other overnight courier; or (iii) delivered to the electronic mail
address of the addressee, so long as a confirmatory notice is sent by personal
delivery or Federal Express or other overnight courier. Notices given by counsel
to either party shall be deemed to have been given by such party.
19.BENEFIT.
This Agreement is for the benefit only of the parties hereto and no other person
or entity shall be entitled to rely hereon, receive any benefit herefrom or
enforce against any party hereto any provision hereof.
20.BROKERAGE.
Each party hereto represents and warrants to the other that it has dealt with no
brokers or finders in connection with this transaction, except for Jones Lang
LaSalle (the “Broker”). The commission due to the Broker shall be paid by Seller
pursuant to a separate agreement. Seller and Purchaser each hereby indemnify,
protect and defend and hold the other harmless from and against all losses,
claims, costs, expenses, damages





--------------------------------------------------------------------------------





(including, but not limited to, attorneys’ fees of counsel selected by the
indemnified party) resulting from the claims of any broker, finder, or other
such party, other than the Broker, claiming by, through or under the acts or
agreements of the indemnifying party. The obligations of the parties pursuant to
this Section 20 shall survive any termination of this Agreement.
21.MISCELLANEOUS.
(a)Entire Agreement. This Agreement constitutes the entire understanding between
the parties with respect to the transaction contemplated herein, and all prior
or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.
(b)Time of the Essence. Time is of the essence of this Agreement. If any date
herein set forth for the performance of any obligations by Seller or Purchaser
or for the delivery of any instrument or notice as herein provided should be on
a Saturday, Sunday or legal holiday, the compliance with such obligations or
delivery shall be deemed acceptable on the next business day following such
Saturday, Sunday or legal holiday. As used herein, the term “legal holiday”
means any state or federal holiday for which financial institutions or post
offices are generally closed in the State of Illinois for observance thereof.
(c)Construction. The headings of various Sections in this Agreement are for
convenience only, and are not to be utilized in construing the content or
meaning of the substantive provisions hereof.
(d)Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to conflicts of law principles. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. This Section 21(d) shall
survive Closing or the earlier termination of this Agreement.
(e)Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.
(f)No Recording. Neither this Agreement nor any memorandum thereof shall be
recorded and the act of recording by Purchaser shall be deemed a default by
Purchaser hereunder.
(g)Counterpart. This Agreement may be executed in counterparts, each of which
shall constitute an original but all of which together shall constitute one and
the same instrument. To facilitate execution of this Agreement, the parties may
execute and exchange, by electronic mail transmission, counterparts of the
signature pages to this Agreement.
22.ESTOPPEL CERTIFICATE.
It shall be a condition precedent to Purchaser’s obligation to proceed to
Closing under this Agreement that, on or prior to the Closing Date, Seller
delivers to Purchaser an estoppel certificate from Tenant disclosing no material
breaches or defaults under the Anchor Lease and otherwise in the form required
under the Anchor Lease (the “Estoppel Certificate”). Seller shall request the
Estoppel Certificate from Tenant within five (5) business days following the
Contract Date.
23.STATE-SPECIFIC PROVISIONS.
(a)Natural Hazard Disclosure. Seller has commissioned or will commission the
preparation of a natural hazard disclosure statement (the “Natural Hazard
Disclosure”) including the matters required by Article 1.7 of the California
Civil Code (currently Sections 1103 through 1103.14). Purchaser acknowledges
that the transactions contemplated by this Agreement are not subject to such
Article 1.7, but





--------------------------------------------------------------------------------





that nevertheless the Natural Hazard Disclosure shall serve to satisfy any and
all disclosure requirements relating to the matters referenced in the Natural
Hazard Disclosure. Seller does not warrant or represent either the accuracy or
the completeness of the information in the Natural Hazard Disclosure, and
Purchaser shall use the same merely as part of its overall investigation of the
Project.
(b)Seller’s Environmental Inquiry. Purchaser acknowledges and agrees that Seller
has indicated that the sole inquiry and investigation Seller has conducted in
connection with the environmental condition of the Project is to obtain the
third party reports in Seller’s possession relating to Hazardous Materials at
the Project and that, for all purposes, including without limitation for
purposes of California Health and Safety Code Section 25359.7, Seller has acted
reasonably in solely relying upon said inquiry and investigation.
(c)Energy Use Disclosures. Purchaser acknowledges and agrees that (i) it has
received all disclosures and other documentation or information for the Project
required under Section 25402.10 of the California Public Resources Code and its
implementing regulations, (ii) Seller has not made and will not make any
representations or warranties regarding such disclosures, documentation or
information such disclosure information is for the current occupancy and use of
the Project, (iii) the energy profile of the Project will vary depending on any
future occupancy and/or use of the Project, and (iv) Seller makes no claims,
representations or warranties regarding the future energy profile of the
Project.
(d)Waivers and Releases. With respect to the waivers and releases set forth in
this Agreement relating to unknown and unsuspected claims, Purchaser hereby
acknowledges that such waivers and releases are being made after obtaining the
advice of counsel and with the full knowledge and understanding that the
consequences and effects of such waivers, and that such waivers are made with
the full knowledge, understanding and agreement that California Civil Code
Section 1542 provides as follows, and that the protections afforded by said Code
Section are hereby waived:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
The foregoing waiver shall be deemed to be restated and re-made as of, and shall
survive, Closing.
/s/ DC
Purchaser’s Initials
[SIGNATURE PAGE TO FOLLOW]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.
 
SELLER:
 
SEARS OUTLET STORE, L.L.C., a Delaware limited liability company
 
 
 
 
 
 
By:
/s/ WILL POWELL
 
 
Its:
President
 



 
PURCHASER:
 
 
LIT-ACQUISITIONS, L.L.C., a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ DAYTON CONKLIN
 
 
 
Its:
SVP
 
 








--------------------------------------------------------------------------------







SCHEDULE OF EXHIBITS
A    Legal Description of the Land
B    Property Documents
C    Service Contracts





--------------------------------------------------------------------------------







A-1
EXHIBIT A
Legal Description of the Land
Real property in the City of San Leandro, County of Alameda, State of
California, described as follows:
LOTS 23 TO 30 INCLUSIVE AND THE NORTHEASTERN 100 FEET OF LOT 22, AS SAID LOTS
ARE SHOWN ON THE MAP OF "TRACT 1792, CITY OF SAN LEANDRO, ALAMEDA COUNTY,
CALIFORNIA", FILED JUNE 21, 1957, IN BOOK 38 OF MAPS, AT PAGE 31, IN THE OFFICE
OF THE COUNTY RECORDER OF ALAMEDA COUNTY.
EXCEPTING THEREFROM THAT PORTION OF THE LAND GRANTED TO THE CITY OF SAN LEANDRO,
A MUNICIPAL CORPORATION, IN THAT CERTAIN CORPORATION QUITCLAIM DEED RECORDED
JANUARY 19, 1966 IN BOOK 1688, BOOK 166 OF OFFICIAL RECORDS, AND RERECORDED
FEBRUARY 9, 1966 IN BOOK 1703, PAGE 826 OF OFFICIAL RECORDS.
Common Address: 1980 West Avenue 140th in San Leandro, California
Parcel Identification No.: 077B-0853-019





--------------------------------------------------------------------------------







B-1


EXHIBIT B
Property Documents
1.    All service contracts and agreements.
2.
Operating statements, including capital improvement history, and real estate tax
bills for the current year and prior year.

3.
Seller’s existing surveys and title insurance policies.

4.
As-built drawings.

5.
Soil, engineering, physical inspection and environmental reports.

6.
Existing lease(s) and all amendments thereto.






--------------------------------------------------------------------------------









C-1
EXHIBIT C
Service Contracts
1.    Fire Systems Maintenance: Telgian Corporation (Fire Extinguishers,
Emergency Lights, Sprinkler Systems Inspections)
2.    Fire and Burglar Alarm Service: Protection 1







